Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment dated on 07/26/2021.
Claims 1, 5, 8-9, 12, 14 and 17-18 have been amended and all other claims are previously presented.
Claims 1-20 are submitted for examination.
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s amendment filed on July 26, 2021 has claims 1, 5, 8-9, 12, 14 and 17-18 amended, and all other Claims are previously presented. Among the amended claims, claims 1 and 12 are independent ones, and thus, the amendment necessitates a new ground of rejection.
Applicant’s remark, filed on July 26, 2021 at pages 7-8, indicates, “Applicants respectfully submit that Kursun and Jakobsson cannot be used to establish a prima facie case of obviousness because the cited references do not, individually or in combination, necessary, though not sufficient, in order to conclude that a patent claim is obvious. As amended, claim 1 recites: 
An apparatus comprising: a housing arranged to hold a second device, distinct from the apparatus; one or more sensors, at least partially supported by the housing, operable to obtain at least a portion of biometric data of a user of the second device; a communication interface connectable to the second device; an authentication neural network, operable to extract from the biometric data a plurality of feature vectors associated with a plurality of identifiability scores, wherein each of the plurality of identifiability scores provides a quantitative characterization of a relative uniqueness of a corresponding one of the plurality of feature vectors among a group of different users; and a decision unit, coupled to the authentication neural network, operable to generate an authentication score as a function of the plurality of identifiability scores and the plurality of feature vectors, determine whether or not the authentication score satisfies an authentication threshold, and gate electronic access of the user to the second device via the communication interfaceAmendment 7 based on whether or not the authentication score satisfies theApplication No. 16/194,867 authentication threshold.” The argument has been considered and is found persuasive. Therefore, applicant’s amendment necessitates a new ground of rejection.
Accordingly, the newly cited art references by Scully-Power et al. (US 9,195,817) and Agrawal et al. (US 2014/0297528) disclose, an apparatus and method for biometric mobile device to the case (the claimed apparatus) for the mobile device, receiving from the mobile device, by the case, biometric data of the user of the mobile device that was captured by the mobile device; storing, by the case, the biometric data of the user of the mobile device that was received from the mobile device, receiving a request from the mobile device, by the case, for authenticating the user of the mobile device, the request including biometric data captured by the mobile device, comparing, by the case, the biometric data stored in the case and the biometric data included in the request, and sending to the mobile device, by the case, a response to the request for authenticating the user of the mobile device based on a result of the comparison. That is, Scully-Power teaches a threshold criteria used to determine whether there is a sufficient match. For example, each of the plurality of biometric data needs to be above a threshold amount of similarity for it to be determined that there is a sufficient match. Thus, examiner submits that Scully-Power teaches the following limitations recited in the amended claim 1: an apparatus comprising a housing arranged to hold a second device, distinct from the apparatus; one or more sensors, at least partially supported by the housing, operable to obtain at least a portion of biometric data of a user of the second device; a communication interface connectable to the second device (See Fig. 1A, 1B, 6 and 7). The reference by Scully-Power further teaches, determine whether or not the authentication score satisfies an authentication threshold and gate electronic access of 
In addition, Agrawal discloses a system and method for biometric authentication of a user using a personalized identification and associated biometric data. In one embodiment, a plurality of personalized identifiers and biometric data may be captured from a number of users and stored in a repository as stored records (biometric templates). Biometric authentication may be performed by comparing the biometric sample with the stored biometric data corresponding to the fetched records to uniquely identify a single user. Further, a machine learning (i.e. neural network) technique may be applied in order to periodically refine a plurality of models stored in the repository. That is, Agrawal teaches the neural network, as one of the techniques, to perform the user authentication and how the particular neural network technique identifies/authenticate the user among a plurality of users, each having corresponding personal identifier and biometric template stored.  Thus, Examiner submits that Agrawal teaches the following limitations recited in the amended claim: an authentication neural network, operable to extract from the biometric data a plurality of feature vectors, and a decision unit, coupled to the authentication neural network, operable to generate an authentication score.
Finally, Examiner submits that the previously applied reference by Jakobsson teaches the limitation on generating an identifiablity score that provides a quantitative characterization of a relative uniqueness of a corresponding one of the plurality of feature vectors among a group of different users.  That is, Jakobsson, in col. 13, lines 
Applicant’s remark, filed on July 26, 2021 at page 9, indicates, “Applicants respectfully submit that the remarks are equally applicable to independent claim 12 and all of claims dependent thereon.  The argument has been considered and addressed above in items 9 and 10.
Applicant further recites similar remarks as listed above for dependent claims 2-11, 13-20. Please see response for remarks above in items 9 and 10, which address how the new combination of prior-art by Scully-Power, Agrawal and Jakobsson would render the claimed limitations obvious.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Scully-Power et al. (US 9,195,817) hereinafter referred as Scully-Power, in view of Agrawal et al. (US 2014/0297528) hereinafter referred as Agrawal, and in further view of Jakobsson et al. (US 10,002,242) hereinafter referred as Jakobsson.
As per Claim 1, Scully-Power teaches an apparatus comprising: a housing arranged to hold a second device, distinct from the apparatus (Scully-Power, Col. 2, lines 8-10; “case for a mobile device for biometric authentication of a user of the mobile device is provided. The case includes a housing configured to removably retain the mobile device.” … See Figs. 1A and 1B);
Scully-Power, Col. 4, lines 36-39; “The biometric data of the user may be captured using sensors disposed in the mobile device and/or sensors disposed in the case, which include the capability to capture the biometric data of the user.”);
a communication interface connectable to the second device (Scully-Power, Col. 5-6, lines 65-6; “Referring to FIG. 3, in operation 300, the case 100 and the mobile device 110 are coupled together. In one embodiment, the coupling between the case 100 and the mobile device 110 may be a physical and communication coupling. However, in another embodiment the coupling between the case 100 and the mobile device 110 may be a communication coupling but not a physical coupling. Herein, the communication coupling may be one of a wireless and a wired communication coupling.”);
[an authentication neural network, operable to extract from the biometric data a plurality of feature vectors associated with a plurality of identifiability scores, wherein each of the plurality of identifiability scores provides a quantitative characterization of a relative uniqueness of a corresponding one of the plurality of feature vectors among a group of different users]; and
[a decision unit, coupled to the authentication neural network, operable to generate an authentication score as a function of the plurality of identifiability scores and the plurality of feature vectors, determine whether or not the authentication score satisfies an authentication threshold, and] 
Scully-Power, Col. 5-6, lines 65-6; “Referring to FIG. 3, in operation 300, the case 100 and the mobile device 110 are coupled together. In one embodiment, the coupling between the case 100 and the mobile device 110 may be a physical and communication coupling. However, in another embodiment the coupling between the case 100 and the mobile device 110 may be a communication coupling but not a physical coupling. Herein, the communication coupling may be one of a wireless and a wired communication coupling.”).
Scully-Power does not expressly teach:
an authentication neural network, operable to extract from the biometric data a plurality of feature vectors associated with a plurality of identifiability scores, wherein each of the plurality of identifiability scores provides a quantitative characterization of a relative uniqueness of a corresponding one of the plurality of feature vectors among a group of different users;
a decision unit, coupled to the authentication neural network, operable to generate an authentication score as a function of the plurality of identifiability scores and the plurality of feature vectors, determine whether or not the authentication score satisfies an authentication threshold, and gate electronic access of the user [to the second device via the communication interface] based on whether or not the authentication score satisfies the authentication threshold.
However, Agrawal teaches:
Agrawal, Parag. [0043]; “In an artificial intelligence or machine learning system, a training set consists of an input vector and an answer vector, and may be used together with a supervised learning method to train a knowledge database (e.g. a neural net or a naive bayes classifier) by an artificial intelligence (AI) machine.”), operable to extract from the biometric data a plurality of feature vectors (Agrawal, Parag. [0035]; “These techniques will extract the features from the user's biometric sample and find out the applicable model in an optimum and secured way.” … Parag. [0045]; “different approaches that can be used in the machine learning techniques includes Decision tree learning, Association rule learning, Artificial neural network, Genetic programming, Inductive logic programming, Support vector machines, Clustering, Bayesian networks, Reinforcement learning, Representation learning, Similarity and metric learning, Sparse Dictionary Learning and combinations thereof.”) [associated with a plurality of identifiability scores, wherein each of the plurality of identifiability scores provides a quantitative characterization of a relative uniqueness of a corresponding one of the plurality of feature vectors among a group of different users];
a decision unit, coupled to the authentication neural network (Agrawal, Parag. [0038]; “The biometric authentication module (210) further comprises of Training and Learning module (216), and a dynamic biometric authentication layer (219).”), operable to generate an authentication score [as a function of the plurality of identifiability scores] and the plurality of feature vectors, determine whether or not the authentication score satisfies an authentication threshold (Agrawal, Parag. [0042]; “The searching module (209) compares the validated text-script with the text (211) associated with the personalized identifier stored in the form of records in the stored records (218) by applying the text/fuzzy matching algorithms to find out the associated records and associated model (214). The results of this will be passed to the biometric authentication module (210) to retrieve a set of records from the stored records (218) using a Machine learning algorithm. Accordingly, the model set associated with the set of records are extracted based upon the matching result. In the next step, the biometric authentication module (210) validates/authenticates the user (101) by comparing a biometric template corresponding to the biometric sample with the model (214) from the model set to generate a matching score with respect to each record of the set of records stored in the repository (225).”), and gate electronic access of the user [to the second device via the communication interface] based on whether or not the authentication score satisfies the authentication threshold (Agrawal, Parag. [0049]; “At step (516) the matching score generated at step (515) may be compared with a pre-defined threshold. If a single user is identified with a matching score greater than the pre-defined threshold then this user may be identified as the account holder and a privilege access may be granted to the identified user corresponding to the privilege level assigned to the personalized identifier for the identified record at step (517). The system may provide an indication identifying the user.”).
Scully-Power and Agrawal are form a similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing biometric identity and authentication for the authorized user.
Agrawal system into Scully-Power system, with a motivation to provide an efficient, single-step method and system for identifying and authenticating/verifying the user by means of a personalized identifier and a biometric sample of the user attached with the personalized identifier with the help of training and learning module (Agrawal, Parag. [0002]).
However, the combination of Scully-Power and Agrawal does not teaches:
… associated with a plurality of identifiability scores, wherein each of the plurality of identifiability scores provides a quantitative characterization of a relative uniqueness of a corresponding one of the plurality of feature vectors among a group of different users;
a function of the plurality of identifiability scores…
But, Jakobsson teaches:
… associated with a plurality of identifiability scores, wherein each of the plurality of identifiability scores provides a quantitative characterization of a relative uniqueness of a corresponding one of the plurality of feature vectors among a group of different users (Jakobsson, Col. 3, lines 32-40; “wherein the first template similarity score criterion corresponds to a first confidence value threshold and the second template similarity score criterion corresponds to a second confidence value threshold, the second confidence value threshold being higher than the first confidence value threshold. The at least one processor may be further configured to determine a plurality of template similarity scores for a plurality of authorized users of the electronic device”.  Jakobsson, Col. 7, lines 17-19, “The similarity scores may include biometric template similarity scores and biometric input similarity scores”.  Jakobsson, Col. 13, lines 50-61, “The similarity scores indicate the degree to which the current biometric input differs from or matches the previously stored biometric information (i.e., the biometric template and/or stored biometric input). The similarity scores may a template similarity score and/or a stored input similarity score. The template similarity score may indicate a determined similarity between the characteristic features of the current biometric input and one or more previously stored biometric templates. The comparison with the biometric template involves a comparison of the subset of features of the biometric input included in the previously stored template.”); and
a function of the plurality of identifiability scores (Jakobsson, Col. 3, lines 32-40; “wherein the first template similarity score criterion corresponds to a first confidence value threshold and the second template similarity score criterion corresponds to a second confidence value threshold, the second confidence value threshold being higher than the first confidence value threshold. The at least one processor may be further configured to determine a plurality of template similarity scores for a plurality of authorized users of the electronic device”.   Jakobsson, Col. 13, lines 49-54; “At stage 208, the biometric authentication module 124 is configured to determine similarity scores. The similarity scores indicate the degree to which the current biometric input differs from or matches the previously stored biometric information (i. e., the biometric template and /or stored biometric input).”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jakobsson system into Scully-Power-Agrawal system, with a motivation to provide authentication process that relies on matching the biometric information submitted by the user with a previously established and stored template, which is a data representation of a source biometric sample (Jakobsson, Col. 1, lines 23 – 27).

As per Claim 5, the combination of Scully-Power, Agrawal and Jakobsson teaches the apparatus of claim 1. Scully-Power teaches wherein the second device includes one or more device sensors to obtain a set of biometric data to be included in the biometric data (Scully-Power, Col. 4, lines 36-39; “The biometric data of the user may be captured using sensors disposed in the mobile device and/or sensors disposed in the case, which include the capability to capture the biometric data of the user.”), and communicates the set of biometric data through the communication interface of the apparatus (Scully-Power, Col. 6, lines 44-46; “In operation 310, the application via the mobile device 110, communicates the biometric data and at least one identifying data of the mobile device 110 to the case 100.”).

8, the combination of Scully-Power, Agrawal and Jakobsson teaches the apparatus of claim 1. Scully-Power teaches wherein the second device includes: a display to present candidate features to a user for selection (Scully-Power, Col. 7, lines 25-33; “the application requests that the user input the biometric data, the application may include an indication of what type of biometric data the user is to input. For example, the application may include an explicit request displayed on a screen of the mobile device 110, or may otherwise cause there to be some type of visual, tactile, or auditory indication to as the type of input desired. Further, the application may include instructions on how the user may input the biometric data.”), wherein sensors on at least one of the second device or the apparatus are capable of detecting the candidate features (Scully-Power, Col. 4, lines 36-39; “The biometric data of the user may be captured using sensors disposed in the mobile device and/or sensors disposed in the case, which include the capability to capture the biometric data of the user.”); and one or more input devices to obtain a set of user-selected features from the candidate features (Scully-Power, Col. 7, lines 35-44; “In operation 404, the application captures the user's biometric data. The user's biometric data may be captured using one of input devices and sensors disposed in the mobile device 110. Alternatively or additionally, user's biometric data may be captured using one of input devices and sensors disposed in the case 100. The application may confirm the successful input of the user's biometric data on a screen of the mobile device 110, or may otherwise confirm the successful input of the user's biometric data using some type of visual, tactile, or auditory indication.”), wherein the set of user-selected features is communicated to the apparatus via the communication interface of the Scully-Power, Col. 7, lines 50-54; “In operation 408, the mobile device 110 and case 100 communicate and compare the captured biometric data and at least one identifying data of the mobile device 110 to the biometric data and at least one identifying data of the mobile device 110 stored in the case 100.”).

As per Claim 12, it is a method claim that recites similar limitations to those of claim 1, and therefore it is rejected for the same rationale applied to claim 1.

As per claim 14, the rejection of claim 12 it is incorporated. In addition, it is a method claim that recites similar limitations to those of claim 5, and therefore it is rejected for the same rationale applied to claim 5.

As per claim 17, the rejection of claim 12 it is incorporated. In addition, it is a method claim that recites similar limitations to those of claim 8, and therefore it is rejected for the same rationale applied to claim 8.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Scully-Power et al. (US 9,195,817) hereinafter referred as Scully-Power, in view of Agrawal et al. (US 2014/0297528) hereinafter referred as Agrawal, and in further view of Jakobsson et al. (US 10,002,242) hereinafter referred as Jakobsson as applied to claim 1 above, and further in view of Shay et al. (US 2017/0119318) hereinafter Shay.
2, the combination of Scully-Power, Agrawal and Jakobsson teaches the apparatus of claim 1. 
However, the combination of Scully-Power, Agrawal and Jakobsson does not expressly teaches:
further comprising a plurality of conditioning units, coupled to the one or more sensors operable to condition the biometric data to remove outliers and normalize the biometric data.
But, Shay teaches:
further comprising a plurality of conditioning units (Shay, Parag. [0037]; “The RF sensor device 110 preferably includes one or more antennas 112 (e.g., transmit antenna 114, receive antenna 116, etc.), but can additionally or alternatively include one or more signal modification modules 120 and/or conditioning modules 140.”), coupled to the one or more sensors (Shay, Parag. [0089]; “Any component of the conditioning module 140 can be coupled to any other component of the conditioning module 140 (e.g., where the output of a component feeds into another component as an input) and/or component of the RF system 105.”), operable to condition the biometric data to remove outliers and normalize the biometric data (Shay, Parag. [0089]; “The system 100 can additionally or alternatively include a conditioning module 140 functioning to condition one or more signal datasets (e.g., a reflected signal dataset, a delayed signal dataset, a phase detected signal dataset, etc.) to generate a conditioned signal dataset for downstream processing by a processing and control system 150 in generating biometric measurement results (e.g., cardiovascular parameters). The conditioning module 140 can include any one or more of an amplification module 144, a filtering module 146, a converter module 148 (e.g., analog-to-digital, digital-to-analog, etc.), a normalization module, a noise reduction module, a smoothing module, a model fitting module, a transformation module, and/or any other suitable conditioning module 140”).
Scully-Power, Agrawal, Jakobsson and Shay are form a similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing biometric identity and authentication for the authorized user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shay system into Scully-Power-Agrawal-Jakobsson system, with a motivation to provide an embodiment of a user can include a radio frequency (RF) sensor device operable to transmit incident signals (e.g., pulse signals) towards the user, and to receive reflected signals (e.g., pulse signals) for generating a reflected signal dataset; a signal modification module operable to modify the reflected signal dataset; and a processing and control system communicably coupled to the signal modification module, the processing and control system operable to generate a biometric measurement result for the user based on the modified reflected signal dataset (Shay, Parag. [0026]).

As per Claim 3, the combination of Scully-Power, Agrawal, Jakobsson and Shay teaches the apparatus of claim 2. Agrawal further teaches, wherein the authentication neural network (Agrawal, Parag. [0043]; “In an artificial intelligence or machine learning system, a training set consists of an input vector and an answer vector, and may be used together with a supervised learning method to train a knowledge database (e.g. a neural net or a naive bayes classifier) by an artificial intelligence(AI) machine.”) includes an input layer to receive the biometric data (Agrawal, Parag. [0039]; “In one embodiment of the present disclosure, the registration process of the user (101) may be initiated by capturing a personalized identifier in the form of a voice biometric sample or a handwriting biometric sample from the user (101) and personalized information by the receiving module (201).”) from the plurality of conditioning units (Shay, Parag. [0037]; “The RF sensor device 110 preferably includes one or more antennas 112 (e.g., transmit antenna 114, receive antenna 116, etc.), but can additionally or alternatively include one or more signal modification modules 120 and/or conditioning modules 140.”).

Claims 4, 9, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Scully-Power et al. (US 9,195,817) hereinafter referred as Scully-Power, in view of Agrawal et al. (US 2014/0297528) hereinafter referred as Agrawal, and in further view of Jakobsson et al. (US 10,002,242) hereinafter referred as Jakobsson as applied to claim 1 above, and further in view of Kursun (US 2018/0232508).
As per Claim 4, the combination of Scully-Power, Agrawal and Jakobsson teaches: the apparatus of claim 1. Agrawal further teaches: wherein the authentication neural network (Agrawal, Parag. [0043]; “In an artificial intelligence or machine learning system, a training set consists of an input vector and an answer vector, and may be used together with a supervised learning method to train a knowledge database (e.g. a neural net or a naive bayes classifier) by an artificial intelligence(AI) machine.”) [includes a layer to extract 
However, the combination of Scully-Power, Agrawal and Jakobsson does not expressly teaches: 
includes a layer to extract the plurality of feature vectors based on run-time authentication neural network parameters. 
But, Kursun teaches:
includes a layer to extract the plurality of feature vectors based on run-time authentication neural network parameters (Kursun, Parag. [0018]; “In some variations, an additional method is provided for neuromorphic processing for an autonomous system. The method includes receiving real-time data from multiple input sources, with each of the multiple input sources respectively associated with one of a plurality of data types, and directing data associated with the plurality of data types to respective processing columns, each of the processing columns comprising a trainable deep neural network engine configured to produce corresponding output.”).
Scully-Power, Agrawal, Jakobsson and Kursun are form a similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing biometric identity and authentication for the authorized user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kursun system into Scully-Power-Agrawal-Jakobsson system, with a motivation to provide systems, devices, methods, products, media, and other implementations that incorporate one or Kursun, Parag. [0037]).

As per Claim 9, the combination of Scully-Power, Agrawal and Jakobsson teaches the apparatus of claim 1. Agrawal further teaches: wherein the authentication neural network (Agrawal, Parag. [0043]; “In an artificial intelligence or machine learning system, a training set consists of an input vector and an answer vector, and may be used together with a supervised learning method to train a knowledge database (e.g. a neural net or a naive bayes classifier) by an artificial intelligence(AI) machine.”) receives run-time authentication neural network parameters from a remote server (Kursun, Parag. [0018]; “The method includes receiving real-time data from multiple input sources, with each of the multiple input sources respectively associated with one of a plurality of data types, and directing data associated with the plurality of data types to respective processing columns, each of the processing columns comprising a trainable deep neural network engine configured to produce corresponding output.”) through a communication device of the apparatus (Scully-Power, Col. 7, lines 50-54; “In operation 408, the mobile device 110 and case 100 communicate and compare the captured biometric data and at least one identifying data of the mobile device 110 to the biometric data and at least one identifying data of the mobile device 110 stored in the case 100.”).

13, the rejection of claim 12 it is incorporated. In addition, it is a method claim that recites similar limitations to those of claim 4, and therefore it is rejected for the same rationale applied to claim 4.

As per claim 18, the rejection of claim 12 it is incorporated. In addition, it is a method claim that recites similar limitations to those of claim 9, and therefore it is rejected for the same rationale applied to claim 9.

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Scully-Power et al. (US 9,195,817) hereinafter referred as Scully-Power, in view of Agrawal et al. (US 2014/0297528) hereinafter referred as Agrawal, and in further view of Jakobsson et al. (US 10,002,242) hereinafter referred as Jakobsson as applied to claim 1 above, and further in view of Streit (US 2018/0330179).
As per Claim 6, the combination of Scully-Power, Agrawal and Jakobsson teaches the apparatus of claim 1. Scully-Power further teaches the apparatus further comprising a communication device at least partially supported by the housing (Scully-Power, Col. 2, lines 7-10; “In accordance with another aspect of the present disclosure, case for a mobile device for biometric authentication of a user of the mobile device is provided. The case includes a housing configured to removably retain the mobile device”), [operable to: send the biometric data to a remote neural network through a secure channel];
[receive feature vectors extracted by the remote neural network]; and

The combination of Scully-Power, Agrawal and Jakobsson does not expressly teaches:
send the biometric data to a remote neural network through a secure channel;
receive feature vectors extracted by the remote neural network; and
forward the feature vectors extracted by the remote neural network to the decision unit for comparison.
However, Streit teaches:
send the biometric data to a remote neural network (Streit, Parag. [0005]; “the current biometric vector is provided to the neural network.”) through a secure channel (Streit, Parag. [0004]; “Transport-level encryption technology provides relatively strong protection of transmission of various types of data, including biometric data, and supports confidentiality, assurance, and non-repudiation requirements. Standards, such as IEEE 2410 - 2016, provide for protection from an adversary listening in on communication, and provide detailed mechanisms to authenticate based on a pre-enrolled device and a previous identity, including by storing a biometric in encrypted form.”);
receive feature vectors extracted by the remote neural network; and forward the feature vectors extracted by the remote neural network to the decision unit for comparison (Streit, Parag. [0068]; “Furthermore, the resultant encrypted, Euclidean – measurable feature vectors (EMFVS) from the neural network can later be used in a classification algorithm to receive a scalar value that can be compared to the feature vectors from other biometrics.”).
Scully-Power, Agrawal, Jakobsson and Streit are form a similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing biometric identity and authentication for the authorized user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Streit system into Scully-Power, Agrawal -Jakobsson system, with a motivation to provide computer implemented systems and methods for a current biometric vector representing the encrypted biometric input record received from a mobile computing device over a data communication network, and the current biometric vector is provided to the neural network (Streit, Parag. [0005]).

As per Claim 7, the combination of Scully-Power, Agrawal, Jakobsson and Streit teaches the apparatus of claim 6. Jakobsson further teaches, wherein the decision unit includes: a comparator to compare the feature vectors with the plurality of feature vectors to derive a difference between the feature vectors and the plurality of feature vectors (Jakobsson, Col. 15, lines 49 – 52; “The fingerprint vector is compared with the plurality of generic vectors in the fourth level of the generic hierarchy and it is determined whether one of the generic grid patterns is a possible match.”);
an evaluator to determine the authentication score based on the input and to provide an indication of whether the authentication score is stable based on the difference Jakobsson Col.2, lines 23 – 37; “the method may include determining the one or more template similarity scores by determining a similarity between the current biometric input and one or more previously stored biometric templates and, if the at least one template similarity score satisfies the first template similarity score criterion, then authenticating a user of the electronic device based on one template similarity score of the one or more template similarity scores satisfying a second template similarity score criterion, wherein the first template similarity score criterion corresponds to a first confidence value threshold and the second template similarity score criterion corresponds to a second confidence value threshold, the second confidence value threshold being higher than the first confidence value threshold.”).

As per claim 15, the rejection of claim 12 it is incorporated. In addition, it is a method claim that recites similar limitations to those of claim 6, and therefore it is rejected for the same rationale applied to claim 6.

As per claim 16, the rejection of claim 15 it is incorporated. In addition, it is a method claim that recites similar limitations to those of claim 7, and therefore it is rejected for the same rationale applied to claim 7.


Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Scully-Power et al. (US 9,195,817) hereinafter referred as Scully-Power, in view of Agrawal et al. (US 2014/0297528) hereinafter referred as Agrawal, and in further view of Jakobsson et al. (US 10,002,242) hereinafter referred as Jakobsson as applied to claim 1 above, and further in view of Hattori et al. (US 2012/0207299) hereinafter Hattori.
As per Claim 10, the combination of Scully-Power, Agrawal and Jakobsson teaches the apparatus of claim 1.
The combination of Scully-Power, Agrawal and Jakobsson does not expressly teaches: 
a key generator to derive an authentication key from the plurality of feature vectors and provide the authentication key to the decision unit for generating the authentication score as the function of the plurality of identifiability scores and the authentication key.
However, Hattori teaches:
a key generator to derive an authentication key from the plurality of feature vectors and provide the authentication key to the decision unit for generating the authentication score as the function of the plurality of identifiability scores and the authentication key. (Hattori, Abstract; “A certification device 101 encrypts a feature vector for registration by using a random number and a public key which is set to correspond to a secret key in a decryption device 103. The encrypted feature vector for registration is registered in an authentication device 102. In authentication, the certification device encrypts a feature vector for authentication by using the public key and a random number. With the two encrypted feature vectors being kept encrypted, the authentication device generates encrypted similarity degree information from which the decryption device can derive the similarity degree between the two feature vectors by a decryption process using the secret key. The decryption device 103 decrypts the encrypted similarity degree information to derive the similarity degree of the plaintext. The authentication device 102, if the similarity degree is equal to or larger than a threshold, determines that the user is the correct user.”).
Scully-Power, Agrawal, Jakobsson and Hattori are form a similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing biometric identity and authentication for the authorized user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hattori system into Scully-Power-Agrawal-Jakobsson system, with a motivation to provide an encrypted similarity degree generating part which performs computation on the encrypted first data and the encrypted second data by using the public key stored in the public key storage part and the random number generated by the random number generating part, and generates, as encrypted similarity degree information, encrypted information from which a similarity degree between the first data and the second data can be derived by a decryption process using a secret key generated to correspond to the public key, with the encrypted first data and the encrypted second data being kept encrypted. (Hattori, Parag. [0051]).

As per claim 19, the rejection of claim 12 it is incorporated. In addition, it is a method claim that recites similar limitations to those of claim 10, and therefore it is rejected for the same rationale applied to claim 10.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scully-Power et al. (US 9,195,817) hereinafter referred as Scully-Power, in view of Agrawal et al. (US 2014/0297528) hereinafter referred as Agrawal, and in further view of Jakobsson et al. (US 10,002,242) hereinafter referred as Jakobsson as applied to claim 1 above, and further in view of Sprague et al. (US 2015/0089568) hereinafter Sprague.
As per Claim 11, the combination of Scully-Power, Agrawal and Jakobsson teaches the apparatus of claim 1. Jakobsson teaches further comprising: [a secure storage to store an identifier of the apparatus, wherein the decision unit retrieves the identifier from the secure storage] and generates the authentication score as the function of the plurality of identifiability scores (Jakobsson, Col. 3, lines 32 – 40; “wherein the first template similarity score criterion corresponds to a first confidence value threshold and the second template similarity score criterion corresponds s to a second confidence value threshold, the second confidence value threshold being higher than the first confidence value threshold. The at least one processor may be further configured to determine a plurality of template similarity scores for a plurality of authorized users of the electronic device.”), the plurality of feature vectors (Jakobsson, Col. 13, lines 35 – 37; “The biometric template 330 is a data representation of characteristics or features extracted from the biometric input 320.”), [and the identifier].
However, the combination of Scully-Power, Agrawal and Jakobsson does not expressly teaches: 
a secure storage to store an identifier of the apparatus, wherein the decision unit retrieves the identifier from the secure storage 

But, Sprague teaches: 
a secure storage to store an identifier of the apparatus (Sprague, Parag. [0114]; “In one embodiment, the process 252 may assign a multitude of identifiers to the device 150. For example, if the device includes a trusted platform module chip, the process 252 assigns an identifier that is anonymous and stores the ID in the trusted platform module chip. The ID is also stored at the device identity server 190.”), wherein the decision unit retrieves the identifier from the secure storage (Sprague, Parag. [0092]; “such as a matching device ID is extracted from a trusted platform module on the device.”) and 
the identifier (Sprague, Parag. [0113]; “Preferably, at 256 the process 252 assigns a device ID to each registered trusted device.” … Parag. [0021]; “an ID may be assigned and assigned a trust score computation for the reliability of that device ID”).
Scully-Power, Agrawal, Jakobsson, and Sprague are form a similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing biometric identity and authentication for the authorized user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sprague system into Scully-Power-Agrawal-Jakobsson system, with a motivation to provide online device identification services, which allow users to control their respective identification processes for a multitude of third party online service providers. In this way, the user may only need to configure identification factors once (Sprague, Parag. [0017]).

20, the rejection of claim 12 it is incorporated. In addition, it is a terminal device claim that recites similar limitations to those of claim 11, and therefore it is rejected for the same rationale applied to claim 11.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coelho et al.; US 2018/0374101: relates to generally to payment authorization and, in particular, to in-store payment authorization using facial biometrics card emulation.
Kang; US 2018/0174001: relates to a method of training a neural network, and a recognition method and apparatus using the neural network.
Pritikin et al.; US 2013/0336546: relates to an enclosure for a mobile device works in conjunction with the mobile device to capture a plurality different biometric identifiers of a subject. The mobile device displays a user interface on a screen of the device to guide the user in the capture of valid biometric identifiers.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX D CARRASQUILLO whose telephone number is (571)270-5045. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A.D.C./
Examiner, Art Unit 2498                   

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498